DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 24-29, 31-34, 37-38, 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khodabandehloo et al. (8,694,953)(called Khoda herein).
For claims 21, 34, Khoda teaches a method and system (abstract), including processor, memory and instructions, of creating an interactive application network (background, summary and claims), the method comprising:
displaying, by a processor (col. 15, line 60 – col. 18, line 40; interlocking system of canvases), a first interactive container (col. 11, line 20 – col. 12, line 35; processors and containers) including a first output (col. 36, lines 25-60; one input leads to outputs there and to connected);
displaying, by the processor, a second interactive container (col. 40, lines 30-50; production of multiple containers) including a second output based on the first output, in response to a user input (col. 37, line 5 – col. 38, line 5; one input leads to outputs there and to connected);
in response to the user input, displaying, by the processor, an interactive link (col. 37, line 60 – col. 38, line 5; col. 38, lines 55-60; containers are logically connected) to form the interactive application network (col. 20, lines 25-65; specific to show the interactive network), the interactive link indicating a relation between the first and second interactive containers (col. 19, line 60 – col. 20, line 65; links and formed relationships).
For claims 24, 37, Khoda teaches further comprising:
displaying, by the processor, a third interactive container (col. 40, lines 30-50; production of multiple containers) including a third output based on the first output, in response to the user input (col. 37, line 5 – col. 38, line 5; one input leads to outputs there and to connected);
wherein the interactive link indicating relation between the first and third interactive containers (col. 19, line 60 – col. 20, line 65; links and formed relationships).
For claims 25, 38, Khoda teaches that the second and third output are separated from the first output (col. 29, lines 15-30; varied outputs).
For claim 26, Khoda teaches wherein the first output of the first interactive container comprises a plurality of elements (col. 18, lines 45-65; attributes and elements; see also col. 24, line 5 – col. 25, line 25), and wherein the interactive link indicating the relation between the 
For claim 27, Khoda teaches wherein the second output of the second interactive container comprises a plurality of elements (col. 18, lines 45-65; attributes and elements; see also col. 24, line 5 – col. 25, line 25), and wherein the interactive link indicating relation the between the elements and the first interactive container (col. 19, line 60 – col. 20, line 65; links and formed relationships).
For claim 28, Khoda teaches
wherein the first output of the first interactive container comprises a plurality of first elements (col. 18, lines 45-65; attributes and elements),
wherein the second output of the second interactive container comprises a plurality of second elements (col. 24, line 5 – col. 25, line 25; attributes and elements), and
wherein the interactive link indicating the relation between the first elements and the second elements (col. 19, line 60 – col. 20, line 65; links and formed relationships).
For claim 31, Khoda teaches that the interactive application network is configured to record and visually display a workflow of a user (col. 15, line 65 – col. 16, line 5; col. 16, lines 35-55; tracking of clients and users).
For claims 32, 40, Khoda teaches that the interactive (link?) is used as a communication mechanism between the first and the second container (col. 15, line 60 – col. 18, line 40; communication between containers/workspaces).
For claim 33, Khoda teaches that the first and second interactive containers are configured to share data or a control signal to perform a task or a series of tasks through the interactive link (col. 16, lines 55-65; col. 18, line 45 – col. 19, line 45; tools and menus to control tasks).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 29, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoda as applied to claims 21, 34 above, and further in view of Sposetti et al. (8,463,852).
For claims 22, 35, Khoda does not expressly disclose the attachment to applications.  Sposetti teaches a method and system (abstract) of creating interconnected portals in workspaces (background, summary and claims; col. 2, line 55 – col. 5, line 30) including container instantiation and building (col. 7, line 35 – col. 8, line 55) and further comprising:
executing, by the processor, a first application associated with the first interactive container to generate the first output (col. 5, lines 5-55; attachment to applications); and
executing, by the processor, a second application associated with the second interactive container to generate the second output (col. 5, lines 5-55; attachment to applications).
For claims 23, 36, Khoda teaches that the second application is different from the first application (col. 18, line 20 – col. 19, line 35; varied applications).  Sposetti in the alternative teaches this limitation (col. 4, lines 30-65; display of varied portlets).
For claim 29, Khoda does not expressly disclose data sharing.  Sposetti teaches wherein the interactive link is for sharing data from the first container to the second container (col. 7, line 1 - col. 8, line 55; sharing of data among containers).

Claims 30, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoda as applied to claims 21, 34 above, and further in view of Pearson et al. (9,152,936).
For claims 30, 39, Khoda teaches wherein the displaying the interactive link further comprises generating, by the processor, contextual data identifying the first interactive container as a parent of the second interactive container (col. 34, line 50 – col. 35, line 30; paths and parent elements), and identifying the second interactive container as a child of the first interactive container (col. 36, lines 20-65; dependency and primary/secondary indicate definition of parent-child).
Khoda does not expressly disclose displaying, by the processor, the interactive link as an arrow pointing from the first interactive container to the second interactive container.  Pearson teaches a method and system (abstract) in the analogous art (background, summary and claims) that includes this limitation (col. 16, lines 25-50).  At the time the invention was made, one of .
Double Patenting
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 15/815,608. Although the claims at issue are not identical, they are not patentably distinct from each other because every element of the claim set was included in the original claim set in the original matter.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELVIN H POLLACK/Primary Examiner, Art Unit 2445